Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 1-5 directed to an invention non-elected without traverse.  Accordingly, claims 1-5 have been cancelled.

Examiner’s Comment/Pertinent Prior Art
The examiner appreciates applicant’s response to the examiner’s request to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention. It is the examiner’s position that Ragnarsdottir et al (7,431,737) fails to teach:
d) a processor linking the motor and the sensory system, wherein the processor computes, based on signals from the at least one gyroscope and the at least one accelerometer, an elevation of the device relative to an absolute position of a point at the ankle joint device, wherein the processor outputs a control sequence for stair descent in which during a swing phase 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRUCE E SNOW/Primary Examiner, Art Unit 3774